Citation Nr: 1546426	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Board remanded the instant claim for further evidentiary development.  In September 2014, the Board issued a decision denying the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court granted a Joint Motion for Remand in which the parties moved the Court to vacate the Board's decision and return the claim to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties indicated that the Board failed to apply the provisions of 38 U.S.C.A. § 1154(b) with respect to the Veteran's claim that his current back disability is related to riding in tanks during his combat service in Korea.  The Joint Motion cited to Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012), which states that a combat veteran will receive the benefit of 38 U.S.C.A. § 1154(b) when seeking to establish that he suffered from a particular condition while in service, even if the record contains evidence demonstrating that he was treated for other conditions while on active duty but did not contemporaneously report the now-claimed condition.  

As the 2014 VA examiner's opinion cited to the absence of back problems in service treatment records as part of the rationale for the opinion, the Board will remand for an addendum opinion which accepts the Veteran's assertion that he experienced back pain in service while riding in a tank.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the physician who conducted the April 2014 spine examination, if available.  If the original examiner is not available, the file should be provided to another physician to obtain the requested opinion.  If a new examination is deemed necessary         to respond to the question presented, one should be scheduled.

The examiner should review the claims file and should accept the Veteran's assertion that he experienced back pain during combat service from riding in tanks.  The examiner should then provide an opinion as to whether    it is at least as likely as not (50 percent probability or greater) that the Veteran's current back disability is etiologically related to or a maturation of back pain experienced in service.  In rendering this opinion, the examiner should address why the current back disability, to include degenerative joint and disc disease, is not simply a delayed reaction to the in-service rides in tanks on hard metal seats without springs or shock absorbers.  

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal, to include evidence submitted since the August 2014 supplemental statement of the case (SSOC). If the benefit sought on appeal remains denied, the appellant and his representative should be furnished an SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

